internal_revenue_service department of washington dc contact person telephone number in reference to t ep ra t1 date apr significant index number legend taxpayer a taxpayer b ira x dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date from your authorized representative concerning an individual_retirement_arrangement ira described under sec_408 of the internal revenue cade code the following facts and representations have been submitted on your behalf ira x was created in taxpayer b’s name on date with taxpayer a named as sole beneficiary taxpayer b died on date and soon thereafter taxpayer a began receiving distributions from ira x ira x contains no restrictions on transfers of the ira assets to another ira taxpayer a would now like to have the trustee of ira x transfer the assets in ira x to a new ira in order to have the assets invested in a manner more consistent with taxpayer a’s investment philosophy based on the foregoing facts and representations you have requested the following ruling that the transfer of the assets in ira x by the trustee to a new ira trustee will not constitute a payment or distribution includible in the gross_income of taxpayer a code sec_408 provides that except as otherwise provided in sec_408 any amount distributed out of an ira shall be included in gross_income by the distributee in the manner provided under sec_72 revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being paid or distributed to the participant and that such transfer is not a rollover_contribution the revenue_ruling further states that this conclusion would apply whether the bank trustee initiates the transfer or the ira participant directs the transfer of funds in the situation presented it is neither the ira participant nor the bank trustee who wishes to initiate the transfer rather the designated_beneficiary of the ira will do so however the ira will still be transferred by the trustee of ira x directly to the trustee of another ira which will be established in taxpayer b’s name accordingly with respect to the ruting request we conclude that taxpayer a may initiate a direct trustee to trustee transfer of the assets in ra x to another ira without such assets being treated as paid or distributed to her this ruling assumes that ira x and the new ira to which the assets will be transferred are valid ras under code sec_408 at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours so lan dea manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice ce
